Exhibit 10.29

SECOND AMENDMENT AGREEMENT

This SECOND AMENDMENT AGREEMENT is entered into as of July 24, 2007, among
LOUISIANA-PACIFIC LIMITED PARTNERSHIP, by its General Partner, 3047525 NOVA
SCOTIA COMPANY (“LP-LP”), LOUISIANA-PACIFIC CANADA LTD. (“LP Canada”) (LP-LP and
LP Canada together the “Borrowers”), as borrowers, LOUISIANA-PACIFIC
CORPORATION, (the “Parent Guarantor”), as guarantor, the lenders from time to
time party to the Credit Agreement (as defined below) (collectively,
the “Lenders”), and BANK OF AMERICA, N.A. acting through its Canada branch
(the “Administrative Agent”), as administrative agent.

WHEREAS the parties entered into an amended and restated credit agreement dated
as of February 15, 2006 (the “Original Credit Agreement”) whereby the Lenders
provided certain credit facilities to the Borrowers, which credit facilities
were guaranteed by the Parent Guarantor;

AND WHEREAS the parties amended certain terms of the Credit Agreement pursuant
to the first amendment agreement dated as of February 23, 2007
(the “First Amendment Agreement”).  The Original Credit Agreement, as amended by
the First Amendment Agreement, are collectively referred to as
the “Credit Agreement”.

AND WHEREAS the parties have agreed to make further amendments to the
Credit Agreement and the parties are entering into this Second Amendment
Agreement to amend the Credit Agreement accordingly;

NOW THEREFORE, in consideration of the mutual covenants, provisions and
covenants contained herein, the parties agree as follows:

1.                                       Terms used herein and not otherwise
defined shall have the meaning as those ascribed thereto in the Credit
Agreement.

2.                                       Section 6.02 is amended by the addition
of subsection 6.02(i) as follows:

“(i) in the event the Parent Guarantor notifies the Administrative Agent, in
accordance with section 7.11(c) that the calculation in section 7.11(c)(B) shall
apply to a fiscal quarter, a Certificate of Minimum Liquidity Amount for each
month in the applicable fiscal quarter, to be delivered within 10  Business Days
of each month end in such fiscal quarter.”

3.                                       Section 7.11(c) is deleted and replaced
with the following:

“(c)  Consolidated Interest Coverage Ratio and Minimum Liquidity Amount.

(A) Permit the Consolidated Interest Coverage Ratio as at the end of any fiscal
quarter of the Parent Guarantor to be less than 4.00 to 1.00; or, (B) fail to
maintain the Minimum Liquidity Amount calculated as at the end of each month.


--------------------------------------------------------------------------------


At least ten Business Days prior to the commencement of each fiscal quarter, the
Parent Guarantor shall notify the Administrative Agent whether the calculation
in section 7.11(c)(A) or section 7.11(c)(B) shall apply to such quarter.  In the
event the Parent Guarantor indicates that section 7.11(c)(B) shall apply to such
quarter, the Parent Guarantor shall provide the Administrative Agent with a
Certificate of Minimum Liquidity Amount within 10 Business Days of each month
end in such quarter.  In the event the Parent Guarantor fails to notify the
Administrative Agent of which calculation in section 7.11(c) is to apply to a
fiscal quarter, the calculation in section 7.11(c)(B) will be deemed to apply.”

4.                                       Upon execution of this Second Amendment
Agreement, the Parent Guarantor shall be deemed to have notified the
Administrative Agent that the calculation in section 7.11(c)(B) shall apply to
the fiscal quarter commencing April 1, 2007 and ending June 30, 2007.  The
Administrative Agent and the Lenders accept such notification retroactively and
agree that section 7.11(c)(B) shall apply to such fiscal quarter.  The Parent
Guarantor shall deliver a Certificate of Minimum Liquidity Amount for the month
ended June 30, 2007 upon execution of this Second Amendment Agreement, and
thereafter in accordance with the Credit Agreement, as amended by this
Second Amendment Agreement.

5.                                       The parties confirm the terms and
conditions of the Credit Agreement as amended by the terms of this Second
Amendment Agreement.

6.                                       This Second Amendment Agreement shall
be effective as of June 29, 2007 and may be referred to as being dated as of
June 29, 2007 notwithstanding the actual date of execution.

7.                                       Without derogation from any rights that
the Administrative Agent or the Lenders may have under the Credit Agreement as
amended by this Second Amendment Agreement, and without derogation from any
obligations of the Guarantors under the Credit Agreement as amended by this
Second Amendment Agreement, the Guarantors hereby confirm that their obligations
under the Guarantees support, extend and apply to the Credit Agreement as
amended by this Second Amendment Agreement.

8.                                       The Borrowers and the Guarantors shall,
upon request by the Administrative Agent or the Lenders, execute and deliver all
such statements, certificates, further agreements and documents and do all such
further acts and things as may be considered by the Administrative Agent or the
Lenders to be necessary or desirable to give affect to the intent of this Second
Amendment Agreement.

9.                                       This Second Amendment Agreement may be
executed in any number of separate counterparts, each of which, once so executed
shall be deemed an original and all said counterparts taken together shall be
deemed to constitute one in the same instrument.

2


--------------------------------------------------------------------------------


10.                                 The representations and warranties in
Article V of the Credit Agreement shall remain true and correct with the same
affect as if made on and as of the date of this Second Amendment Agreement.

11.                                 This Second Amendment Agreement shall be
governed in all respects by the laws of the Province of Ontario and each of the
undersigned hereby irrevocably attorns and accepts the non-exclusive
jurisdiction of the Courts of the Province of Ontario.

[SIGNATURE PAGES FOLLOW]

3


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this
Second Amendment Agreement to be duly executed and delivered by their proper and
duly authorized officers or authorized signatories as of the day and year first
written above.

LOUISIANA-PACIFIC LIMITED

 

PARTNERSHIP, by its General Partner

 

3047525 Nova Scotia Company

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

LOUISIANA-PACIFIC CANADA LTD.

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

LOUISIANA-PACIFIC CORPORATION

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

BANK OF AMERICA, N.A., acting

 

through its Canada branch, as

 

Administrative Agent

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

BANK OF AMERICA, N.A., acting

 

through its Canada branch, as a Lender

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

S1


--------------------------------------------------------------------------------


 

THE BANK OF NOVA SCOTIA, as a

 

Lender

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

WACHOVIA CAPITAL FINANCE

 

CORPORATION (CANADA), as a Lender

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

WELLS FARGO FINANCIAL

 

CORPORATION OF CANADA, as a Lender

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

ROYAL BANK OF CANADA, as a Lender

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

U.S. BANK NATIONAL ASSOCIATION,

 

Canada Branch, as a Lender

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

BANK OF MONTREAL, as a Lender

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

S2


--------------------------------------------------------------------------------


 

THE TORONTO-DOMINION BANK, as

 

a Lender

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

S3


--------------------------------------------------------------------------------